NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RODULIO ADONAY PADILLA-                          No.   15-71305
SARMIENTO, AKA Rodulio Padilla
Adonay,                                          Agency No. A096-386-723

                Petitioner,
                                                 MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Rodulio Adonay Padilla-Sarmiento, a native and citizen of Honduras,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for relief



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture (“CAT”) and the motion to reconsider his

claims for asylum and withholding of removal. We review for abuse of discretion

the agency’s denial of a motion for reconsideration, Cano-Merida v. INS, 311 F.3d
960, 964 (9th Cir. 2002), and we review for substantial evidence the agency’s

factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny

the petition for review.

      The agency did not abuse its discretion in denying Padilla-Sarmiento’s

motion to reconsider his asylum and withholding of removal claims because he

failed to identify a legal or factual error in the agency’s prior decision. See Ma v.

Ashcroft, 361 F.3d 553, 558 (9th Cir. 2004). Thus, we deny the petition as to

Padilla-Sarmiento’s challenge to the agency’s denial of his motion for

reconsideration.

      Substantial evidence supports the agency’s denial of Padilla-Sarmiento’s

CAT claim because he failed to establish it is more likely than not he will be

tortured by or with the consent or acquiescence of the government if returned to

Honduras. See Sinha v. Holder, 564 F.3d 1015, 1025-26 (9th Cir. 2009) (denying

CAT relief where the record did not compel the conclusion that petitioner would be

tortured by or with the consent or acquiescence of the government). We reject

Padilla-Sarmiento’s contentions that the agency erred in its analysis. See

Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010). Thus, Padilla-


                                          2                                      15-71305
Sarmiento’s CAT claim fails.

      PETITION FOR REVIEW DENIED.




                               3    15-71305